Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 1 of 20 PageID 521




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

     CHARLES ANDERSON, et al.,
         Plaintiffs,
                                                     Case No. 8:19-cv-01225-MSS-AEP
     V.


     MOSAIC FERTILIZER, LLC,
         Defendant.
                                           /


            PLAINTIFFS' RESPONSE IN OPPOSITION TO DEFENDANT MOSAIC
                      FERTILIZER, LLC'S MOTION TO DISMISS

             Plaintiffs, CHARLES ANDERSON, et al., oppose Defendant, MOSAIC

     FERTILIZER, LLC ' s May 31, 2019, Motion to Dismiss Complaint with Prejudice as Barred

     by the Statute of Limitations on the grounds set forth below.

                         FACTUAL AND PROCEDURAL BACKGROUND

             1.      Defendant, MOSAIC FERTILIZER, LLC, (hereinafter "MOSAIC"), through

     its predecessor corporation, is the owner, operator and/or controlling interest of a storage

     facility which, on or about September 5-6, 2004, was the source of the catastrophic toxic spill

     which is the basis of this action. (Dkt. 1-3 ¶J6, 7, 9, 11, 28, 29, 38).

             2.      Prior to the spill, in the summer of 2004, the Hillsborough County

     Environmental Protection Commission (EPC) and the Florida Department of Environmental

     Protection (DEP) warned MOSAIC about the levels of wastewater stored in MOSAIC's

     gypsum storage area. The EPC and DEP warned MOSAIC that its 150 acre storage pond

     was dangerously close to safety limits. (Dkt. 1-3 T41).




                                                      1
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 2 of 20 PageID 522




            3.      On or about August 10, 2004, the DEP advised MOSAIC that a 100 foot

    section of the pond dike was only 15 feet wide, three feet narrower than the required 18 feet

    of width. The DEP also warned MOSAIC that the water in the reservoir was too high and

    that only an inch or two of rain would raise it to the top of the berm. (Dkt. 1-3 ¶42).

            4.      The toxic spill occurred shortly thereafter on September 5-6, 2004, from the

     area of the dike that the DEP had warned MOSAIC was too thin. The result was MOSAIC's

    unlawful catastrophic discharge of pollutants and hazardous substances, including acid and

    radioactive pollutants, and/or contaminants, into or upon the surface or ground waters of

    Florida or the state's lands in Hillsborough, Pinellas and/or Manatee Counties. (Dkt. 1-3

    ¶J1 1, 12, 28, 38, 42).

            5.      On September 23, 2004, approximately 18 days after MOSAIC's toxic spill,

     Curd v. Mosaic Fertilizer, LLC, Case No. 04-CA-008653 (Fla. 13th Cir. Ct.) (the "Class

     Action Case")' was filed as a class action by several class representatives on behalf of all

     similarly situated commercial fishermen. This includes those commercial fishermen who

     held saltwater products licenses, fished the affected area before and after the spill, and

     claimed damages as a result of the spill.

            6.      On January 9, 2007, after extensive motion practice, the trial court dismissed

     with prejudice all three counts of Plaintiffs' Fourth Amended Class Action Complaint in the

     Class Action Case. Plaintiffs appealed, and on September 17, 2008, the Second District




       As MOSAIC has noted, "[a]lthough this matter is before the court on a motion to dismiss, [it] may
     take judicial notice of the court documents from the state . . . action." Lozman v. City of Riviera
     Beach, Fla., 713 F.3d 1066, 1076 (11th Cir. 2013).


                                                      2
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 3 of 20 PageID 523




    issued its opinion in Curd v. Mosaic Fertilizer, LLC, 993 So. 2d 1078 (Fla. 2d DCA 2008),

    affirming the dismissal and certifying two questions to the Florida Supreme Court.

            7.      On June 17, 2010, the Florida Supreme Court issued its opinion in Curd v.

    Mosaic Fertilizer, LLC, 39 So. 3d 1216 (Fla. 2010), holding that the commercial fishermen

    in the Class Action Case had both statutory and common law causes of action and quashing

    the Second District's decision. The Florida Supreme Court established that the Plaintiffs,

    and thus all of the similarly situated commercial fishermen, hold a "special interest" in the

    zone impacted by MOSAIC's spill and have causes of action arising out of that interest:

                    [T]he commercial fishermen had a special interest within that
                    zone of risk, an interest not shared by the general community.
                         The fishermen were licensed to conduct commercial
                    activities in the waters of Tampa Bay, and were dependent on
                    those waters to earn their livelihood. Mosaic's activities placed
                    the fishermen's peculiar interests directly within the zone of
                    risk created by the presence of its facility. . . . Here, the
                    discharge of the pollutants constituted a tortious invasion that
                    interfered with the special interest of the commercial fishermen
                    to use those public waters to earn their livelihood. . . For the
                    reasons set forth above, we hold that the commercial fishermen
                    have both a statutory and common law cause of action.

     Id. at 1228.

             8.     Upon remand to the trial court, Plaintiffs filed their Fifth Amended Class

    Action Complaint in the Class Action Case on March 25, 2011. Following another appeal to

    the Second District, a failed mediation and related motion practice, thousands of pages of

    personal and confidential court-ordered production on the class members themselves (and

     Plaintiffs herein), 2 and additional lengthy depositions and class action discovery—including


    2
           Case Management Order, Case No. 04-CA-008653 (Fla. 13th Cir. Ct. October 5, 2015)
     (Stephens, J.) (directing plaintiffs to produce landings data and tax returns of the non-named


                                                    3
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 4 of 20 PageID 524




                                                                  3
    impact affidavits from the vast majority of the class members _ahearing was held on

    Plaintiffs' Motion for Class Certification on December 14, 2016. On April 28, 2017, the

    court issued its, "Order Granting Motion for Class Certification and Bifurcating Case Into

    Phases of Liability and Damages," in the Class Action Case.

            9.      On May 25, 2017, MOSAIC filed its notice of appeal of the order granting

    class certification. On November 9, 2018, the Second District issued its opinion in Mosaic

    Fertilizer, LLC v. Curd, 259 So. 3d 239 (Fla. 2d DCA 2018), reversing class certification.

    Mandate was issued on November 29, 2018.

            10.     Immediately following the reversal of class certification, Plaintiffs herein

    sought to intervene in the Class Action Case of which they had, until the Second District's

    mandate, each been members. Plaintiffs filed a Motion for Leave to Intervene and

    Incorporated Memorandum of Law in the Class Action Case on January 4, 2019, which

    motion was denied on April 12, 2019.

            11.     On April 12, 2019, the same day, Plaintiffs herein filed Anderson v. Mosaic

    Fertilizer, LLC, No. 19-CA-003868 (Fla. 13th Cir. Ct. 2019) (the "State Court Action")

    Plaintiffs are members of the former class in the Class Action Case and relied upon the Class

    Action Case to assert their causes of action. (Dkt. 1-3 ¶3). With the Class Action Case

    representatives of the putative class within 60 days); see also Agreed Order on Plaintiffs' Motion for
    Extension of Time to Provide Documentation for Putative Class Members, Case No. 04-CA-008653
    (Fla. 13th Cir. Ct. December 17, 2015) (Stephens, J.) (granting plaintiffs an additional 45 days to
    provide landings data and tax returns for "any putative class members").

      See Composite Exhibit S to Memorandum of Law in Support of Plaintiff's Motion for Class
    Certification, Case No. 04-CA-008653 (Fla. 13th Cir. Ct. November 21, 2016); see also Order
    Granting in Part and Denying in Part Mosaic Fertilizer's Motion to Strike or Exclude Unnamed Class
    Members' Form Affidavits, Case No. 04-CA-008653 (Fla. 13th Cir. Ct. April 5, 2017) (Stephens, J.)
    (finding that class member affidavits would be considered for the purpose of determining whether
    affiants exist and claim damages from MOSAIC's toxic spill).


                                                      4
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 5 of 20 PageID 525




    having lost its class action status, Plaintiffs reasserted in the State Court Action the same

    claims which had been pursued on their behalf in the Class Action Case. (Dkt. 1-3 ¶3).

            12. On May 17, 2019, MOSAIC filed its Notice of Removal, removing the State

    Court Action to this Court based upon federal diversity jurisdiction. On May 31, 2019,

    MOSAIC filed its Motion to Dismiss. The issue raised by MOSAIC has not been previously

    addressed by the court in the Class Action Case or the State Court Action.

                                        LEGAL STANDARD

            "Except in matters governed by the federal Constitution or by acts of Congress,

    federal courts in diversity cases must apply the law of the forum state, including its statute of

    limitations." Reisman v. Gen. Motors Corp., 845 F.2d 289, 291 (11th Cir. 1988); see also

    Blair v. Taiwan Shin Yeh Enter. Co., No. 8:05-CV-542-T-26EAJ, 2006 WL 6372334, at *1

    (M.D. Fla. June 27, 2006). In considering a motion to dismiss, the court must "draw all

    inferences in favor of the pleader, and accept as true all well-pled allegations." Sobi v.

    Fairfield Resorts, Inc., 846 So. 2d 1204, 1206 (Fla. 5th DCA 2003). The same is true in

     federal court. See Stephens v. Dep't of Health & Human Servs., 901 F.2d 1571, 1573 (11th

     Cir. 1990). A motion to dismiss should be denied "unless the movant can establish beyond

     any doubt that the claimant could prove no set of facts whatever in support of his claim."

     lngalsbe v. Stewart Agency, Inc., 869 So. 30, 35 (Fla. 4th DCA 2004).

                                             ARGUMENT

            Plaintiffs concede that their causes of action accrued shortly after MOSAIC' s toxic

     spill. This much is clear based upon the fact that Plaintiffs herein asserted such claims, by

     and through their former class representatives, in the Class Action Case a mere 18 days after




                                                    5
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 6 of 20 PageID 526




    the spill. From that date until the reversal of class certification, Plaintiffs have reasonably

    relied upon the Class Action Case to protect their rights and were often active—in fact court-

    ordered—participants in the Class Action Case. Both Florida and federal courts have

    recognized and continue to recognize the tolling of statutes of limitations not only for this

    specfIc reason, under American Pipe & Construction Co. v. Utah 414 U.S. 538 (1974) and

    related cases, but also as a broader rule which falls directly in line with these circumstances.

    Florida's four year statutes of limitations at issue here were tolled under both overlapping

    principles for the pendency of the Class Action Case. Plaintiffs' complaint, asserting the

    same claims as the Class Action Case and filed shortly after decertification, is not barred by

    the statutes of limitations.

    I.     Florida has a longstanding principle of equitable tolling, which applies to
    precisely these circumstances, and which serves the same purpose as American Pipe
    regardless of name reference.

            MOSAIC's strict reliance on section 95.051, Florida Statutes, and its "exclusive" list

    of conditions which can toll Florida's statutes of limitations is misplaced. Major League

    Baseball v. Morsani, 790 So. 2d 1071, 1074 (Fla. 2001), a case MOSAIC relies squarely

    upon in support of its position, discusses sections 95.11 and 95.051 with the following clear

    caveat: "[t]he effect of the statutes of limitation . . . can be deflected by several legal

    theories." See also Lupola v. Lupola, 179 So. 3d 497, 499 (Fla. 1st DCA 2015) (citing

    Morsani to apply equitable tolling). Morsani later elaborates that only one of these "legal

    theories" is statutory tolling under section 95.05 1, and it lays out examples of four other such

    legal theories, including "equitable tolling." Id at 1076-1077. Florida has a longstanding

    practice of applying equitable tolling as appropriate, both before Morsani and since.




                                                    rel
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 7 of 20 PageID 527




                    The doctrine of equitable tolling was developed to permit
                    under certain circumstances the filing of a lawsuit that
                    otherwise would be barred by a limitations period. The tolling
                    doctrine is used in the interests of justice to accommodate both
                    a defendant's right not to be called upon to defend a stale claim
                    and a plaintiffs right to assert a meritorious claim when
                    equitable circumstances have prevented a timely filing.

    Machules v. Dep't of Admin., 523 So. 2d 1132, 1133-34 (Fla. 1988) (internal citations

    omitted). Equitable tolling focuses not on any misconduct of the defendant, but rather on the

    plaintiff "with a reasonably prudent regard for his rights." Id Its application in class action

     circumstances is well-established in Florida.

            One of the first applications of such tolling by the Florida Supreme Court was in a

     former class action in Lance v. Wk, 457 So. 2d 1008 (Fla. 1984). In Lance, the Third

     District Court of Appeal had held that a class action could be brought for fraud. See Lance v.

     Wade, 424 So. 2d 161 (Fla. 3d DCA 1983). The Supreme Court reversed and, upon finding

     that class treatment was not appropriate, held that the class members:

                    {h]aving apparently relied on this cause of action, should be
                    entitled to proceed individually without prejudice. . . . Given
                    the circumstances of this action, we find that the . . . [class
                    members] should not be subject to the defenses of the statute of
                    limitations or laches, providing that their actions are
                    commenced within a reasonable time after the remand of this
                    decision.

     457 So. 2d at 1011 (emphasis added).

            The Florida Supreme Court again applied the doctrine in a class action in Engle v.

     Liggett Group, Inc., 945 So. 2d 1246 (Fla. 2006). In Engle, the trial court certified a class,

     and a trial followed. The Florida Supreme Court thereafter decertified the class but retained

     certain of the findings at trial. 945 So. 2d at 1269. The Court then remanded to allow the




                                                     7
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 8 of 20 PageID 528




    individual class members to initiate individual actions based upon the "common core"

    findings of law and fact that had been approved. Id. Applying the principle of equitable

    tolling, the Florida Supreme Court held that each individual action must be "filed within one

    year of the mandate in this case." Id at 1277. In Soffer v. R.J. Reynolds Tobacco Co., 106

    So. 3d 456, 458 (Fla. 1st DCA 2012), the First District noted that the Engle decision grants to

    all former class members whose class was decertified:

                   [a] lengthy tolling of Florida's statute of limitations, which
                   ordinarily is two years. For example, the complaint in this case
                   was filed on December 18, 2007, which is more than 15 years
                   after Mr. Soffer died; absent the equitable tolling that Engle
                   provides for progeny plaintiffs, Mrs. Soffer's action against the
                   defendants would be time-barred by more than a decade.

           MOSAIC attempts to diminish the Florida Supreme Court's clear application of

    tolling in Engle and Lance with two primary arguments. First, MOSAIC argues that

    American Pipe, 414 U.S. 538 (1974) is not mentioned in either case. This is of no

    consequence. American Pipe speaks specifically to class action tolling. Florida's accepted

    equitable tolling principle has its own broader set of guidelines which do not require a class

    action. The fact that Engle and Lance both happen to involve class actions only bolsters the

    fact that not only is equitable tolling applied in Florida, but it is applied in precisely the

    circumstances at issue.

           MOSAIC also attempts to argue that Engle and Lance are somehow "one-off'

    solutions to "unique circumstances," in part because the opinions include phrases such as

    "given the circumstances," see Lance, 457 So. 2d at 1011, and "pragmatic solution." See

    Engle, 945 So. 2d at 1269. Despite MOSAIC's attempts to frame it otherwise, there is

    nothing particularly unique about Lance or its decertification and subsequent tolling. And
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 9 of 20 PageID 529




     while Engle involves a lengthy and complicated procedural history, the fact of its application

     of equitable tolling remains, as does the sound basis for such application. Moreover, since

     MOSAIC contends that fashioning a "pragmatic solution" is what the Florida Supreme Court

     did in Engle, it must concede that the Florida Supreme Court has directed courts applying

     Florida law to also do so, particularly when a lengthy and complicated procedural history is

     involved—as here—and when the specific "pragmatic solution" in question is one accepted

     in Florida. In short, MOSAIC is attempting to parse words because this precise principle has

     been expressly applied by the Florida Supreme Court in analogous circumstances.

            In Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., No.

     3:07CV62/MCR, 2008 WL 2385506 (N.D. Fla. June 9, 2008), the United States District

     Court for the Northern District of Florida presided over a class action in which it was

     obligated to apply Florida law and statutes of limitations to plaintiffs' individual claims.

     Sacred Heart held that although section 95.051 did not apply to toll the claims, "equitable

     tolling principles apply here to permit plaintiffs' individual Florida claims to proceed." Id at

     1. Among the other holdings in Sacred Heart are the following:

                    [A] state has a similar interest in applying equitable tolling during
                    the pendency of a class action in its own courts . . . : namely,
                    serving the purpose of the state's class action rule . . . by deterring
                    'protective' filings of potentially redundant individual suits during
                    the pendency of a class action that may ultimately resolve those
                    suits, and thereby promoting the efficiency and economy of the
                    state's class action procedures. Id

                    Given the Supreme Court of Florida's de facto application of
                    equitable tolling in both Engle and Lance, this Court is persuaded
                    that under Florida law, equitable tolling should apply to permit
                    plaintiffs' individual Florida claims to go forward. Id. at 3.

            MOSAIC refers primarily to "three Florida Supreme Court" cases which it claims
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 10 of 20 PageID 530




     support its contravening argument: Hearndon v. Graham, 767 So. 2d 1179 (Fla. 2000);

     Morsani, 790 So. 2d 1071 (Fla. 2001); and Larson & Larson, P.A. v. TSE Indus., Inc., 22 So.

     3d 36 (Fla. 2009). Each is distinguishable, if not outright contradictory to MOSAIC's

     position. As discussed above, Morsani predates Engle and, in fact, recognizes that the effect

     of the statutes of limitations "can be deflected by several legal theories," and "equitable

     tolling" is among them. 790 So. 2d at 1074, 1076-1077. Hearndon also predates Engle—not

     to mention Morsani and its express language recognizing equitable tolling—and deals

     specifically with the delayed discovery doctrine in a non-class action case. 767 So. 2d at

     1184-1185. Larson deals specifically with the continuous representation doctrine, also in a

     non-class action case. 22 So. 3d at 46. Notably, the continuous representation doctrine had

     already been rejected in Florida even prior to consideration of its impact on tolling. See

     Kelley v. Sch. Bd. of Seminole Cty., 435 So. 2d 804, 805 (Fla. 1983). MOSAIC also cites to

     the recent decision of Nutraceutical Corp. v. Lambert, 139 S. Ct. 710 (2019), but this case

     addresses a specific federal rule of procedure, not Florida law or even a statute of limitation.

            Underlining the issue is that equitable tolling arises, in part, from one of the primary

     purposes of statutes of limitations: "protection against the necessity of defending claims

     which, because of their antiquity, would place the defendant at a grave disadvantage."

     Morsani, 790 So. 2d at 1075 (internal citations omitted). The intersection of this long-held

     purpose with the equally long-held purpose of the class action rule cannot be ignored, and it

     creates a situation uniquely and expressly appropriate for equitable tolling. In Tenney v. City

     of Miami Beach, 11 So. 2d 188, 189 (Fla. 1942), the Florida Supreme Court held that:

                    [t]he very purpose of a class suit is to save a multiplicity of
                    suits, to reduce the expense of litigation, to make legal


                                                     10
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 11 of 20 PageID 531




                    processes more effective and expeditious, and to make
                    available a remedy that would otherwise not exist. . . . If this is
                    not the case and the subject matter of the litigation cannot be
                    held to respond to its necessary cost, then the advantage to be
                    derived from a class suit is nullified.

     By the same token, "[w]hen the court permits a class suit to be brought or defended by one or

     more of the class, it necessarily follows that absent parties are properly represented and are

     bound by the decree." Id. at 189-190.

            In short, failure to apply equitable tolling here would run counter to not only

     established Florida law, but to the very fabric upon which class actions rely, and the only

     purpose it could possibly serve—that being the primary purpose of statutes of limitations as

     set forth above—simply has no application here. The claims of the Plaintiffs herein are the

     exact claims that were pursued on their behalf by the former class representatives in the Class

     Action Case. The Plaintiffs herein reasonably relied upon the Class Action Case, which has

     been arduously and continuously litigated for nearly fifteen years, to protect those claims.

     MOSAIC has had notice of these claims since 18 days following its toxic spill. MOSAIC

     has also had notice of the vast majority of these specific individuals and the personal and

     confidential details of their claims as, at 's insistence, these individuals were

     required to provide thousands of pages of financial and commercial fishing documentation to

     MOSAIC in the Class Action Case. This is the same case MOSAIC has been litigating since

     2004, including actively and directly against the majority of Plaintiffs herein. For MOSAIC

     to argue that it should now be protected against Plaintiffs' claims is spurious at best.

            Instead, the primary rights to be protected are: (1) those of class members in class

     actions, the very purpose of which actions depends upon the ability of "suit to be brought




                                                     11
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 12 of 20 PageID 532




     • by one or more of the class," and of absent parties to be "properly represented," Id.; and (2)

     those of these specific Plaintiffs, who timely brought their claims in the Class Action Case.

     The only determinations which have been made as to these claims are that: (1) after six years

     of litigation, they are expressly established causes of action based upon a "special interest"

     held by all class members, see Curd v. Mosaic Fertilizer, LLC, 39 So. 3d 1216 (Fla. 2010);

     and (2) after fifteen years of litigation, they can no longer be pursued as a class action. Given

     the circumstances, there are few fact patterns which would be more directly in accordance

     with Florida's well-established equitable tolling principle.

     II.    In addition to a longstanding policy of equitable tolling, both Florida courts and
     federal courts applying Florida law have applied American Pipe.

            Notwithstanding the Florida Supreme Court's adoption and application of the

     equitable tolling doctrine, Florida courts have also applied the more situation-specific

     American Pipe, 414 U.S. 538 (1974) and Crown, Cork & Seal Co. v. Parker, 462 U.S. 345

     (1983) tolling by name. In American Pipe, Utah filed a class action 11 days prior to the

     running of the statutes of limitations. 414 U.S. at 538. The district court denied certification

     based on lack of numerosity after the statutes had run. Id Eight days after the denial, 60

     plaintiff municipalities filed a motion to intervene in the suit as individual parties. Id. After

     the district court denied the motion based upon the running of the statutes of limitations, the

     Ninth Circuit reversed, holding that, "as to the members of the class Utah purported to

     represent, suit was actually commenced by Utah's filing of the class action." State of Utah v.

     American Pipe and Construction Company, 473 F. 2d 580, 583 (9th Cir. 1973).

            On certiorari, the United States Supreme Court affirmed the Ninth Circuit's ruling

     based on the underlying principles of Fed. R. Civ. P 23 and allowed intervention, holding


                                                     12
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 13 of 20 PageID 533




     that:

                    [t]he commencement of the action satisfied the purpose of the
                    limitation provision as to all those who might subsequently
                    participate in the suit as well as for the named plaintiffs. To
                    hold to the contrary would frustrate the principal function of a
                    class suit, because then the sole means by which members of
                    the class could assure their participation in the judgment if
                    notice of the class suit did not reach them until after the
                    running of the limitation period would be to file earlier
                    individual motions to join or intervene as parties—precisely the
                    multiplicity of activity which Rule 23 was designed to avoid.

     American Pipe, 414 U.S. at 551. The Court further held that:

                    This rule is in no way inconsistent with the functional
                    operation of a statute of limitations . . . [and] [t]he policies of
                    ensuring essential fairness to defendants. . . . Within the period
                    set by the statute of limitations, the defendants have the
                    essential information necessary to determine both the subject
                    matter and size of the prospective litigation, whether the actual
                    trial is conducted in the form of a class action, as a joint suit, or
                    as a principal suit with additional intervenors.

     Id at 554-555. The Supreme Court reaffirmed its unanimous American Pipe decision in

     Crown, 465 U.S. 345, 355 (1983), clarifying that "[o]nce the statute of limitations has been

     tolled, it remains tolled for all members of the putative class until class certification is

     denied. At that point, class members may choose to file their own suits or intervene as

     plaintiffs in the pending action."

             MOSAIC's insistence that American Pipe and Crown do not apply in Florida requires

     the Court to first ignore the well settled relationship between Florida's class action rule, Fla.

     R. Civ. P. 1.220, and the federal class action rule, Fed. R. Civ. P. 23. "Because 1.220 is

     based on Federal Rule of Civil Procedure 23, we can consider federal law as persuasive

     authority in interpretation of the state rule." Seven Hills, Inc. v. Bentley, 848 So. 2d 345, 357




                                                     13
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 14 of 20 PageID 534




     (Fla. 1st DCA 2003). The interests that form the basis of federal class action practice were

     recognized as the impetus behind Florida's class action rules as early as Tenney, 11 So.2d

     188, 189-190 (Fla. 1942), which held that the putative members, "of the class for whose

     benefit the suit is brought are in effect parties plaintiff." Thus, Florida recognizes that a class

     action is an assertion of the individual rights of each putative class member. It therefore

     comes as no surprise that, "no Florida court has refused to apply American Pipe; indeed, the

     Eleventh Circuit has noted '[t]here is no dispute that American Pipe has been followed in

     Florida state courts." Sacred Heart, 2008 WL 2385506, at *1 (citing Raie v. Cheminova,

     Inc., 336 F.3d 1278, 1282 (11th Cir. 2003)).

             Indeed, for decades, federal courts applying Florida law have repeatedly and routinely

     recognized and upheld American Pipe and Crown class tolling by name and continue to do

     so—including Florida's Middle District in multiple decisions—such that the list cannot be

     adequately reproduced here. 5 Florida appellate courts have done the same. In Latman v.



       MOSAIC has again attempted to parse words with respect to the language regarding American Pipe
     in Raie v. Cheminova, Inc. 336 F.3d 1278. In Raie, the Eleventh Circuit, tasked with following
     Florida law in a diversity case, applied equitable tolling under American Pipe and held that the only
     reason appellant's claims were not tolled by the doctrine was because the claims were not the same as
     those in the class action. Id. at 1282-1283.

       See Marquis v. U.S. Sugar Corporation 652 F. Supp. 598, (S.D. Fla. 1987) ("[P]laintiff's federal and
     state antitrust claims are governed by a four year statute of limitations . . . Fla. Stat. § 95.11 (3)(f). .
     The filing of class allegations in the first complaint tolled the statute of limitations for the entire
     putative class."); Barneby v. E.F. Hutton Co., 715 F. Supp 1512, 1528-1529 (M.D. Fla. 1989)
     (Middle District applied American Pipe and Crown and held that putative class members' individual
     claims under the Florida Securities Act were tolled during pendency of class action.); Moncevoir
     Hyppolite v. Gorda y, No. 89-1843-CIV-NESBITT, 1990 WL 80684, at *10 (S.D. Fla. Mar. 22, 1990)
     ("Plaintiff's . . . claims are governed by Florida's four year statute of limitations.. . the filing of class
     allegations in the original Complaint tolled the statute of limitations for the entire putative class.");
     Mitchell v. Osceola Farms 408 F. Supp. 2d 1275, 1278 (S.D. Fla. 2005) ("[T]he Court must look to
     state law for the appropriate statute of limitations. . . The statute of limitations in Florida for a breach
     of contract claim is five years for a written contract, Fla. Stat. §95.1 1(2)(b), and four years for an oral


                                                          14
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 15 of 20 PageID 535




     Costa Cruise Lines, N.V., 758 So. 2d 699 (Fla. 3d DCA 2000), plaintiffs brought a class

     action under the Florida Unfair and Deceptive Trade Practices Act. Limitations printed on

     the cruise tickets required written notice of a claim within 185 days of an incident and suit

     within one year. Id at 704. Defendant argued that the claims of putative class members

     were time barred unless filed within these limitations. Id. The Court rejected this argument

     and, citing American Pipe, Crown, and Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d

     1332, 1336-37 (11th Cir. 1984),6 held that the class suit tolled the limitations period for

     putative class members. "Latman is also noteworthy because it illustrates how class action

     plaintiffs in Florida are treated differently than traditional non-class plaintiffs for purposes of

     a limitations period." Sacred Heart Health Sys., Inc., 2008 WL 2385506, at *2.



     contract, §95.11(3)(k). . . . The Supreme Court of the United States has held that the statute of
     limitations for claims of individual class members is tolled during pendency of a class action and
     those members may proceed with individual claims following denial of a class certification. . . . [T]he
     statute of limitations is tolled for Plaintiffs' individual claims."); City of St. Petersburg v. Total
     Containment, Inc., No. 06-20953-CIV, 2008 WL 11403203, at *8..9 (S.D. Fla. Oct. 9, 2008)
     (applying American Pipe and Crown to toll Florida statute of limitations, holding that "American
     Pige did not depend on the fact that the claims were based on federal law. . . . Moreover, American
     Eipe tolling has been applied in Florida state courts."); City of St. Petersburg v. Dayco Prod., Inc.,
     No. 06-20953, 2008 WL 5428172, at *4 (S.D. Fla. Dec. 30, 2008) (holding that Florida's statute of
     limitations was tolled by pending class action as to defendants named in the class action complaint);
     Barkley v. Pizza Hut of Am., Inc., No. 6:14-CV-376-ORL-37, 2015 WL 5008468, at *3 (M.D. Fla.
     Aug. 21, 2015) ("The statute of limitations is tolled for the duration of a previously filed putative
     class action for plaintiffs who choose to intervene in the action to pursue their individual claims. . . or
     plaintiffs who subsequently file individual actions... Plaintiffs individual FMWA [Florida Minimum
     Wage Act] claims are, therefore, entitled to equitable tolling. . . The statute of limitations is tolled
     from the date that the putative class claims are filed until the date that the court enters an order
     dismissing the class claimants and claims or declining class certification."); Brexendorf v. Bank of
     Am., N.A., 319 F. Supp. 3d 1257, 1264 (M.D. Fla. 2018) (holding that"[t]olling is appropriate where
     the separate suit filed by an individual plaintiff asserts the particular claims raised in the original
     putative class action," and denying plaintiff's tolling argument on the basis of his new claims).
     6
       Kornberg, 741 F.2d at 1336-37 ("The filing of a class action. . . commences the suit for the entire
     class for the purpose of the statute of limitations whether or not each member of the class is cognizant
     of the action. . . There is no essential difference between contractual and statutory limitations.")
     (internal citations omitted).


                                                         15
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 16 of 20 PageID 536




             In Hyromack v. Tyco Int'l, Ltd., 942 So. 2d. 1022 (Fla. 4th DCA 2006), plaintiff filed

     an individual Florida action under the Securities and Exchange Act of 1933 and Securities

     Act of 1934, which action was then dismissed based upon the statute of limitations. Id at

     1022. The plaintiff appealed on the ground that his action was tolled by a prior class action

     filed in federal court. Id at 1022-1023. The Fourth District began by recognizing and

     upholding the application of American Pipe and Crown, including American Pipe's

     reasoning that without equitable tolling, "class members would not be able to rely on the

     existence of the suit to protect their rights." Id. at 1023 (internal citations omitted). The

     Fourth District ultimately did not toll the statute of limitations solely because the individual

     claims asserted in state court were different from the claims asserted in the class action. 7 Id

     In so doing, it held as follows:

                     We agree that the American Pipe holding requires that the
                     claims in the later action be the same as those alleged in the
                     earlier action. If the earlier federal class action involved
                     different claims with different classes, plaintiff would not
                     necessarily have been a member of the earlier class. If he was
                     not a member of the class, he could derive no benefit from its
                     pendency. On the other hand if he had been a member, his
                     interests would have been asserted in that litigation.

     Id. (emphasis added). While Hyromack involved federal statutes of limitations, Florida's

     Southern District has accurately clarified that, "American Pipe did not depend on the fact that

     the claims in the case were based on federal law. Rather, the purpose of the court-made


       See also Browing v. Angelfish Swim School Inc., 1 So. 3d 355, 363 fn. 12 (Fla. 3d DCA 2009)
     (Shepherd, J., concurring in part and dissenting in part) ("Although the statute of limitations typically
     is tolled for asserted class members who later file actions of their own from the time a class complaint
     is filed to the time certification is denied, this temporal forgiveness extends only so long as the claims
     filed in the latter complaint are the same as filed in the earlier complaint. Hromyak v. Tyco Int'l, Ltd.,
     942 So.2d 1022 (Fla. 4th DCA 2006).").



                                                        16
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 17 of 20 PageID 537




     tolling rule was to preserve the 'efficiency and economy of litigation which is a principal

     purpose of the [Fed. R. Civ. P. 23 class action] procedure." City of St. Petersburg, 2008 WL

     11403203, at *8 (internal citations omitted). Given the modelling of Florida rule 1.220 upon

     federal rule 23, and the fact that "the same purposes animate both . . . Florida has a similar

     interest in equitably tolling class actions in order to promote the efficiency and economy of

     its class action procedures." Sacred Heart Health Sys., Inc., 2008 WL 2385506, at *1.

            More recently, the Second District, in the Engle line of cases, held that an attempt to

     rely upon Hromyak to defeat aspects of equitable tolling was misplaced. See Philip Morris

     USA, Inc. v. Haligren, 124 So. 3d 350, 356 (Fla. 2d DCA 2013). Hallgren expanded upon

     Engle tolling and confirmed and clarified Hromyak's effect as follows: "Hromyak

     circumscribes the claims subject to tolling that may be asserted in an individual action

     following decertification of a class, but it does not suggest any limitation on the remedies that

     can be sought." Id. (emphasis added). Haligren further underlines the fact that the Engle

     cases were not a "one-off." Rather, they rely upon a well-developed network of cases

     applying equitable tolling in Florida, whether labelled as "American Pipe" or otherwise.

     Plainly stated as to American Pipe, in general, and Hromyak, in particular, "[t]he Florida

     courts appear to rely generally upon the American Pipe rule in some form and have

     interpreted it to require that the claims sought to be tolled be the same as those covered by

     the previous class action." Burkhart v. R.J. Reynolds Tobacco Co., No.

     309CV10727WGYHTS, 2014 WL 12617550, at *4 (M.D. Fla. Apr. 30, 2014).

            The inapplicable and contradictory nature of MOSAIC' s central cases has already

     been addressed. Others involve strictly cross-jurisdictional or interstate tolling, in which




                                                    17
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 18 of 20 PageID 538




     plaintiffs argue that a class action suit filed in one jurisdiction tolls another jurisdiction's

     separate and distinct statutes of limitations. 8 The potential conflicts and risk of forum

     shopping inherent in such cases are not present here. 9 The only law and statutes of

     limitations in effect are Florida's' ° Other cases cited by MOSAIC were decided before

     Engle" or fail to address the Florida Supreme Court's clear application of equitable class

     tolling in Engle or Lance. 12 This failure is significant. The Engle holding has only been
                 13                         14
     expanded         and expounded upon         since its issuance, including as to the role it plays in


       See In re: Vitamins Antitrust litigation, 183 F. Appx. 1 (D.C. Cir. 2006); Becnel v. Deutchsche
      Bank, 2013 App. LEXIS 723 (2nd Cir. 2013); Dineen v. Pella Corp., No. 2:14-CV-03479-DCN, 2015
      WL 6688040 (D.S.C. Oct 30, 2015) (holding only that Engle and Lance did not adopt cross-
     jurisdictional class action tolling); Weatherly v. Pershing, LLC, 322 F. Supp. 3d 746 (N.D. Tex.
      2018) (also dealing with non-identical claims).

       See Sacred Heart Health Sys., Inc., 2008 WL 2385506, at *3, fn. 9 ("[C]ross-jurisdictional issues...
       provide less justification for tolling because the second jurisdiction likely has little interest 'in
     furthering the efficiency and economy of the class action procedures of another jurisdiction, whether
     those of the federal courts or those of another state."). Nonetheless, several courts in Florida have
     applied tolling even in cross-jurisdictional circumstances. City of St. Petersburg, 2008 WL
     11403203; Barnebey v. E.F. Hutton & Co., 715 F. Supp. 1512 (M.D. Fla. 1989); Am. Nat. Bank of
     Jacksonville v. Fed. Deposit Ins. Corp., 710 F.2d 1528 (11th Cir. 1983); Becks v. Emery-Richardson,
     Inc. No. 86-6866-CIVGONZALEZ, 1990 WL 303548 (S.D. Fla. Dec. 21, 1990); Kornberg, 741 F.2d
           ,



     1332.

     "° See Sacred Heart Health Sys., Inc., 2008 WL 2385506, at *1 ("Sitting in Florida in the instant
     diversity case, this court must act as if it were a court of the State of Florida, applying Florida law.")

          Senger Bros. Nursery, Inc. v. E.I. Dupont de Nemours & Co., 184 F.R.D. 674 (M.D.Fla.1999).
     12
      Adams v. Deutsche Bank AG, 529 F. App'x 96 (2d Cir. 2013); Williams v. Countrywide Fin.
     Corp., No. 2:16-cv-04166-CAS(AGRx), 2017 WL 986517 (C.D. Cal. Mar. 13, 2017).
     13
       Soffer v. R.J. Reynolds Tobacco Co., 187 So. 3d 1219, 1221-22 (Fla. 2016) ("Therefore, neither
     the statute of limitations nor principles of equitable tolling bars a plaintiff from requesting punitive
     damages on all properly pled counts.")
     14
       In re Engle Cases, 45 F. Supp. 3d 1351 5 1364 (M.D. Fla. 2014) ("[T]this Court follows Judge
     Dalton's reasoning in Starling and concludes that equitable tolling can apply in civil actions.");
     Burkhart v. R.J. Reynolds Tobacco Co., No. 309CV10727WGYHTS, 2014 WL 12617795, at *4
     (M.D. Fla. May 2, 2014) ("But crediting this argument would require the Court to flout the class


                                                          18
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 19 of 20 PageID 539




     Florida's adoption of American Pipe, specifically, and equitable tolling, generally.

             "Where the highest court—in this case, the Florida Supreme Court—has spoken on

     the topic, we follow its rule." Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330,

     1348 (11th Cir. 2011). The Florida Supreme Court has spoken by explicitly recognizing

     equitable tolling in Morsani as a tolling mechanism outside of section 95.051 and by

     applying it in analogous class action circumstances in Lance and Engle. A slew of other

     cases applying Florida law have followed, all of which make abundantly clear that tolling of

     this nature is a Florida rule, and the only circumstance in which it is not applied in analogous

     class action situations is when the individual plaintiffs claims differ from those of the class

     action. That is not the case here. Here, "[t]he statute of limitations is tolled from the date

     that the putative class claims are filed until the date that the court enters an order

     declining class certification." Barkley, 2015 WL 5008468, at *3 (M.D. Fla. Aug. 21, 2015).

                                                CONCLUSION

             The plain holdings of Florida courts and federal courts applying Florida law establish

     that the statutes of limitations on Plaintiffs' claims were equitably tolled by the class action

     filed a mere 18 days after the spill and thus do not bar Plaintiffs' claims herein. These

     holdings rest upon a sound and well-reasoned consideration of both the class action rule and

     the statutes of limitations, as well as each rule's purpose of protecting the rights of plaintiffs

     and defendants alike. "Indeed, as a general matter, class action suits under both federal and

     Florida law operate to the benefit of the plaintiffs in certain circumstances and to their


     action tolling rule as adopted by the Florida courts, i.e., that only those claims actually brought in the
     class action are tolled."); In re Engle Cases, 767 F.3d 1082 (11th Cir. 2014) (holding that under
     Florida law, to receive the benefit of class action tolling, the claims in the later action must be the
     same as those alleged in the earlier class action)


                                                         19
Case 8:19-cv-01225-MSS-AEP Document 24 Filed 08/14/19 Page 20 of 20 PageID 540




     detriment in others, due simply to the plaintiffs' inclusion in the class." Sacred Heart Health

     Sys., Inc., 2008 WL 2385506, at *2 (emphasis added). These "benefits" and "detriments" are

     naturally aligned in accordance with the rule, with judicial economy, with fairness and

     notice, and beneath it all, with the substance and merits of the claims. Failing to apply

     equitable tolling to Plaintiffs' identical claims would fly in the face of these rules and—given

     the circumstances of this case—cause a result so inconsistent with their purpose as to be a

     manifest injustice to Plaintiffs. It would also fly in the face of decades of sound caselaw

     upholding equitable tolling in Florida, both under the American Pipe rubric and otherwise, in

     precisely these circumstances.

                WHEREFORE, Plaintiffs, CHARLES ANDERSON, et al., respectfully request that

     this Court enter an order: (1) denying Defendant, MOSAIC FERTILIZER, LLC's May 31,

     2019, Motion to Dismiss; (2) granting Plaintiffs' attorneys fees and costs; and (3) granting

     any further relief this Court deems just and proper.

                                            CERTIFICATE OF SERVICE

                I certify that on the   t       day of
                                                          4
                                                                       2019, I electronically filed the

     foregoing with the Clerk of the Court by using the CMIECF system, which will send a notice

     of elect       c filing to counsel of record.
       V
                                                         AND
  / Afdth1. Dreyfus                                      F. Wallace Pope, Jr.
     Dreyfus Harrison, P.A.                              Johnson, Pope, Bokor, Ruppel &
     Florida Bar No. 276286                              Burns, LLP
     1463 Gulf-to-Bay Boulevard                          Florida Bar No. 124449
     Clearwater, Florida 33755                           Post Office Box 1368
     727-442-1144 / Fax 727-446-4407                     Clearwater, Florida 33757
     courtservice.dreyfuslaw(grnai1.corn                 727-461-1818 I Fax 727-461-8617
                                                         wallyp(/ijp firm. corn




                                                         20
